Citation Nr: 1645819	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-07 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected metacarpophalangeal joint fusion of the right thumb with non-tender surgical scars.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to August 1993.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.  In January 2010, a hearing was held before a Decision Review Officer (DRO) at the RO.  Notes from the hearing are associated with the Veteran's claims file.


FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran's right thumb disability has been manifested by ankylosis of the metacarpophalangeal joint with a gap of less than 2 inches between the thumb and fingers when attempting to oppose the fingers.

2.  The most probative evidence of record is against a finding that the Veteran's right thumb disability causes unfavorable ankylosis or a gap of more than 1 inch (2.5 cm) between the thumb and fingers when attempting to oppose the fingers.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right thumb disability have not been met.  38 U.S.C.A. Vet. App. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All of the relevant development requested by the Board's June 2015 remand was fully completed as the AOJ was asked to seek treatment records and schedule an examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board acknowledges the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016) in which the Court discussed 38 C.F.R. § 4.59.  The examination findings for the Veteran's right thumb do not reflect that testing of the undamaged left thumb, presumably for comparison purposes, was performed.  Nevertheless, the Board finds that any such testing would not harm or benefit the Veteran and a remand to obtain such testing would merely delay adjudication.  In this regard, the Board notes that the Veteran's thumb is rated based on whether it is ankylosed and/or the measureable gap between the thumb and the fingers.  Determining the measurable gap on the undamaged left thumb would not alter the interpretation of the measurable gap on the service-connected right thumb disability in a way which would benefit the Veteran.

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

DC 5224, ankylosis of the thumb, provides a 10 percent rating for favorable ankylosis, and a 20 percent rating for unfavorable ankylosis.  In classifying the severity of ankylosis of the thumb, the following rules are set forth in 38 C.F.R. § 4.71a: (1) Ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone, is to be rated as amputation at metacarpophalangeal joint or through proximal phalanx; (2) Ankylosis of both the carpometacarpal and proximal interphalangeal joints, even though each is individually in favorable position, is to be rated as unfavorable ankylosis; (3) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of more than 2 inches between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as unfavorable ankylosis; and (4) With only the carpometacarpal or interphalangeal joint of a thumb ankylosed, and there is a gap of 2 inches or less between the thumb pad and fingers, with the thumb attempting to oppose the fingers, is to be rated as favorable ankylosis.  38 C.F.R. § 4.71a.

DC 5228 provides a zero percent (non-compensable) rating for limitation of motion of the thumb with a gap of less than 1 inch (2.5 centimeters (cm)) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is assigned for a gap of 1-2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers and a 20 percent rating is warranted where there is a gap of over 2 inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  These ratings are assigned for both the major (dominant) and minor (non-dominant) hands.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which the case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran is service-connected at 10 percent under DC 5224.  The Veteran underwent a ganglion cyst removal of the metacarpal phalangeal joint area of the right thumb in 1989.  It left the Veteran with a scar in the interior area of the right thumb.  The scar is 2 cm by 0.2 cm.  The Veteran later had a fusion surgery in 1992.  This left him with another scar 2 cm left of the first scar.  This scar is 2.5 cm by 0.1 cm.  A third scar was created in 1992 after having a tendon release performed.  This scar is 2 cm by 0.1 cm.

After the Veteran filed for an increase in the evaluation, he underwent a VA examination in August 2009.  He reported working 40 hours a week as a corrections officer.  The examiner noted the three scars on the Veteran's thumb.  The first scar was noted to be superficial and "completely healed."  There was no pain, tenderness or swelling.  Also, there was no redness or drainage.  The second scar was linear, superficial, and completely healed.  There was no redness, swelling, edema, erythema, or drainage.  The third scar was completely healed and superficial.  

The Veteran cited loss of motion with complete expansion and flexion of the right thumb.  The examiner noted a photograph in claims file that identifies the limitation of hyperextension of the right thumb in relationship to the left thumb at approximately 1 cm.  The Veteran cited soreness occurring in the whole right thumb area.  The soreness flares up and varies from 1 time a week to 1 to 2 times per week with no precipitating or aggravating effects.  Pain rating was described as 3/10 on the pain scale.  He also cited some locking of the first joint of the thumb.  He takes over-the-counter aspirin resolving the pain within 2 to 3 hours.  The Veteran denied side effects to the medication.  The Veteran denied any neoplasms or malignancies.  He denied any trauma to the hand.

As a corrections officer he explained that he has to maintain control of inmates and write documents.  He said that he was not limited in performing his duties.  However, repetitive writing was noted to cause pain.  He is also able to use his thumb to button buttons, zip zippers, and tie ties.

The following was reported upon examination of the right thumb: "Symmetrical with slight asymmetry and slightly large bony prominences of the right 1st metacarpal phalange in relationship to the left hand otherwise unremarkable.  No redness swelling or edema.  No erythema.  No abnormal bony prominences.  Tenderness upon touch of 1st MCP joint no others cool to touch.  No abnormal angulation of the bone noted having limited extension with hyperextension of the finger spread.  1-cm difference of the right thumb in comparison to the left...  The Veteran [was] able to perform finger abduction on [the] table surface, good finger strength with examiner's resistance.  Able to push, pull, and twist.  Good finger strength...  [The] Veteran has a 2-cm gap from the thumb to the 5th finger palmar digital crease.  Able to touch thumb tip to all remaining index, middle, and ring finger crease.  Able to make a fist with good strength.  Repetitive tapping did not cause lack of endurance, easy fatigability, or weakness.  No incoordination.  MCP hyperextension 0 to 30 degrees, 0 degrees absent.  MCP flexion 0 to 90 degrees, 0 degrees absent.  No pain.  Repetitive range of motion did not change degrees [and did not] cause pain, incoordination, weakness, or...easy fatigability.  No limiting factor, no flare-ups, no muscle atrophy, weakness, paralysis or contracture.  Motor strength [was] 5/5 bilateral[ly].  No paralysis, neuritis, or neuralgia.  No muscle wasting or atrophy noted."

The examiner also gave the following report on the three surgical scars: "All scars [are] superficial, hypopigmented, completely healed, [and] linear with no redness, swelling, or edema, no erythema, no pain upon touch.  [There is] no underlying soft tissue loss or damage, no limitation of motion or limitation of function caused by the scar.  No inflammation edema or keloid formation.  The scar is not irregular, atrophic, shiny, or scaly.  There is no frequent loss of covering over the skin of the scar.  There is no ulceration or breakdown of the skin.  There is no elevation or depression of the scars.  Scars are superficial [and ] stable surgical scars..."

X-ray testing showed the following: "No fractures or bony destructive changes.  There is unremarkable fusion of the metacarpal phalangeal joint of the thumb.  The remainder of the joint spaces are unremarkable.  The carpal bones are unremarkable with normal intercarpal spaces.  The radiocarpal articulation is normal.  A small 4 mm density lies adjacent to the distal ulnar near its articular surface.  This may represent heterotopic bone accessory ossicle, or soft tissue calcification associated with triangular fibrocartilage."  The impression was first metacarpal phalangeal joint effusion with small calcification adjacent to the distal ulnar articular surface.

The findings from this examination report would not warrant a rating in excess of 10 percent.  20 percent under DC 5224 would not be applicable because unfavorable ankylosis of the thumb was not found.  Under DC 5228, the Veteran would be limited to a noncompensable rating because the gap found upon examination was less than 2.5 cm.

A second VA examination was conducted in December 2015.  Since the Veteran's last compensation and pension evaluation in 2009 the Veteran states that he can barely touch his thumb to his fifth finger.  The Veteran however, demonstrated that he can touch his thumb to his fifth finger without pain.  He stated that the base of his thumb will have pain if he does a lot of writing at work and the pain will be 7-8 out of 10 on a scale of 0-10.  The pain will go away within minutes.  He takes no medications and uses no braces.  He has had no further surgeries.  He currently works as a corrections officer and has no limitations.

Range of motion testing showed abnormal results.  There is a 0.5 cm gap between the thumb and fingers.  The gap is not between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner reported that the range of motion limitation does not contribute to functional loss itself.  There is no evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing on three repetitions without additional loss of range of motion.  Pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time with or without flare-ups.  Muscle strength testing showed normal results.  There is no muscle atrophy.

There is ankylosis of the metacarpophalangeal joint.  The interphalangeal joint is not ankylosed.  There is not rotation or angulation of a bone.  The examiner reported that the ankylosis does not result in limitation of motion of other digits or interference with overall function of the hand.

The examiner also noted that none of the scars are painful or unstable; have a total area equal to or greater than 39 square cm (6 square inches); or are located on the head, face or neck.  The examiner reported that the Veteran's condition does not impact his ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).

As in the prior examination, a higher rating is not warranted under DC 5228 because the gap measured between the thumb pad and finger remains less than 2.5 cm, which would only warrant a noncompensable rating.  Under DC 5224, a rating in excess of 10 percent is not warranted.  The ankylosis noted is favorable, not unfavorable.  There is not ankylosis of both the carpometacarpal and interphalangeal joints, with either joint in extension or in full flexion or with rotation or angulation of a bone.  There is not ankylosis of both the carpometacarpal and proximal interphalangeal joints.  Here only the metacarpal joint of the thumb is ankylosed and the gap is less than 2 inches between the thumb pad and fingers with the thumb attempting to oppose the fingers.  Therefore, the thumb disability is to be rated as favorable ankylosis based on the examination reports.

The claims file includes notes from private physicians.  A February 2011 statement from Dr. C.S. indicates that the Veteran has pain when he tries to grip and pinch objects.  On physical examination it was noted that the Veteran "has decent range of motion" with basilar joint pain.  The metacarpophalangeal joint is fused so has no active motion.  Dr. C.S. opined that eventually the Veteran may need basilar joint resection surgery.  However, the "main thing is he has disability because he has no active motion at the [metacarpophalangeal] joint."

A March 2011 statement from J.K., a private physical therapist, indicates the Veteran reported he "recently [had] some increase of pain and stiffness with activities in the right hand."  It was noted that physical examination found mild swelling in the first interphalangeal joint, as well as grip strength deficits in the right hand.  Inspection revealed some mild swelling in the first interphalangeal joint with girth measurements reading 9 cm on right thumb and left thumb 8.5 cm.  Range of motion of the interphalangeal joint through extension was within normal limits, flexion on right was 45 degrees as compared to 60 degrees for the left.  J.K. opined that these impairments may be leading to some functional limitation as reported by the Veteran.

While the opinions and findings of Dr. C.S. and J.K. are pertinent, they do not provide medical evidence that shows a higher rating is warranted.  VA examinations performed in 2009 and 2015, before and after the 2011 assessments of Drs. C.S. and J.K., reveal similar findings.  The VA examiners both clearly establish that the metacarpophalangeal joint is favorably ankylosed and there is some functional limitation.  The private opinions offer no evidence that unfavorable ankylosis is present and the preponderance of the evidence is against a higher rating for the thumb.  

The Board also reviewed the Veteran's post-service treatment records.  However, there are no treatment records that document objective evidence of a higher level severity than noted in the two examination reports.  Therefore, the probative medical evidence of record does not support an increased rating for any period of time under consideration.

The Board has also considered the Veteran's disability under DC 5228, regarding limitation of motion of the thumb.  Under that diagnostic code, a 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a maximum 20 percent evaluation is warranted if there is limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The Board finds, based on the clinical evidence noted above, that a compensable rating under DC 5228 would not be warranted.  The gap found in the examination reports shows one that is less than one inch (2.5 cm).  The private records do not contradict that finding.

In reaching the foregoing determination, the Board has considered the provisions of 38 C.F.R. § 4.40 and 4.45.  The Board has also been attentive for indication of loss of functional ability, within the purview of 38 C.F.R. § 4.40, specifically traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran has reported mild soreness (pain a level of 3 out of 10) from one to two times a week and moderate pain (pain a level of 7 or 8 out of 10) when writing a lot (where pain was relieved within moments of stopping writing activity), the preponderance of the evidence is against a finding that a higher rating is warranted on this basis.  It is noteworthy that when he was examined by VA in 2009 and 2015, it was noted that repetitive range of motion did not cause pain.  The 2015 examiner found that pain did not significantly limit functional ability with repeated use over time with or without flare-ups.  Further, the Veteran has stated that he is not limited in performing his duties as a correctional officer, and the 2015 examiner noted that his condition did not impact his ability to perform any type of occupational task.  The foregoing consideration, in the Board's view, militates persuasively against the existence of sufficient disablement, relative to the right thumb, as to warrant the assignment of a higher disability rating predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45 or 38 C.F.R. § 4.59.

The Board also considered whether separate ratings are warranted for the Veteran's disability under DCs 7800-7804 for the three scars resulting from his prior surgeries.  A separate rating is not warranted as none of the three scars are deep or nonlinear.  They are also not unstable or painful.  They are linear and superficial but less than 144 square inches.

The Board acknowledges the Veteran's report of having difficulty grabbing items and experiencing pain and stiffness.  The Board has considered the Veteran's statements regarding the severity of his right thumb disability.  Certainly, as a lay person, the Veteran is competent to attest to physical symptoms that he experiences, such as pain, stiffness, and locking.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's thumb disability has been provided by the medical personnel who examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination report) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

The Board has considered whether referral of the right thumb disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. § 3.321(b)(1).  The evidence does not show that the Veteran alleges any impairment of function beyond that contemplated by the rating schedule.  Notably, he has alleged pain, stiffness, and locking.  The Board finds that his symptoms are contemplated by the ratings he is currently assigned, as the ratings provide for the impairment that he experiences as evidenced by his right thumb.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not show or suggest that the Veteran's right thumb causes the Veteran to be unable to secure or follow a substantially gainful occupation.  Notably, the Veteran does not contend that his right thumb prevents him from working.  The Veteran has stated that he is not limited in performing his duties as a correctional officer, and the 2015 examiner noted that his condition did not impact his ability to perform any type of occupational task.  He has indicated he continues to work full-time as a corrections officer.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. Ap. 447 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected metacarpophalangeal joint fusion of the right thumb with non-tender surgical scars is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


